Citation Nr: 0711555	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for a lumbar strain, status 
post L5-S1 diskectomy with intermittent radicular symptoms 
(low back disorder) since March 23, 2000?

2.  What evaluation is warranted for patellofemoral syndrome 
of the right knee since March 23, 2000?

3.  What evaluation is warranted for patellofemoral syndrome 
of the left knee since March 23, 2000?


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for an 
intervertebral disc syndrome and assigned a 20 percent 
disability evaluation effective March 23, 2000; and for a 
patellofemoral syndrome affecting each knee which assigned a 
10 percent evaluation to each knee effective March 23, 2000.  
By a rating decision dated November 2002, the RO increased 
the veteran's evaluation for his lumbar disability to 40 
percent disabling effective March 23, 2000.

In March 2006, the veteran was granted a separate 10 percent 
evaluation for bilateral lower extremity radiculopathy, but 
no appeal has been perfected to those ratings.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by a pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.; or by unfavorable ankylosis of 
the lumbar spine.

2.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months; or unfavorable 
ankylosis of the entire thoracolumbar spine; or fractured 
vertebra.

3.  Prior to September 26, 2003, a low back disorder was not 
manifested by a vertebral fracture, unfavorable ankylosis of 
the veteran's lumbar spine.

4.  For the period since September 26, 2003, the veteran's 
low back disorder is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine.

5.  Since March 23, 2000, patellofemoral syndrome of the 
right knee has not been manifested by flexion limited to 30 
degrees or extension limited to 15 degrees; or by any 
recurrent subluxation or lateral instability.

6.  Since March 23, 2000, patellofemoral syndrome of the left 
knee has not been manifested by flexion limited to 30 degrees 
or extension limited to 15 degrees; or by any recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Throughout the entire rating period the criteria for a 
rating in excess of 40 percent for a lumbar strain, status 
post L5-S1 diskectomy with intermittent radicular symptoms 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

2.  Throughout the entire rating period the criteria for a 
rating in excess of 10 percent for a patellofemoral syndrome 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5260, 5261 (2006).  

3.  Throughout the entire rating period the criteria for a 
rating in excess of 10 percent for a patellofemoral syndrome 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claims were thereafter readjudicated in the 
March and May 2006 supplemental statements of the case.  In a 
March 2006 letter, the RO provided notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  While VA failed to meet that 
requirement since the July 2001 rating decision content of 
the notices provided to the appellant complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims.

II.  Increased evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

A.  Lumbar strain

Background

At a June 2000 VA examination, it was noted the veteran had 
surgery in February 1999; however, the veteran reported he 
had not had significant improvement in his back symptoms and 
continued to have pain in that area.  He reported pain in his 
lumbar area on a near constant basis, but that it flared up 
on an intermittent basis and became horrible whenever he 
tried to do any personal work.  With medications such as 
Daypro and Naprosyn, he was able to relieve the pain 
partially.  

The examination showed gait unremarkable.  Examination of the 
thoracic and lumbar spine revealed tenderness throughout, but 
no evidence of muscle spasm.  There was painful range of 
motion throughout the range of motion of the thoracic and 
lumbar spine.  The thoracic spine showed flexion to 65 
degrees; right lateral flexion to 20 degrees; left lateral 
flexion to 20 degrees both secondary to pain.  The lumbar 
spine showed flexion to 80 degrees secondary to pain; 
extension to 30 degrees, secondary to pain; right rotation to 
20 degrees, secondary to pain, and left rotation to 20 
degrees, secondary to pain.  There was no additional 
limitation of the range of the lumbar motion.

The neurological examination showed 2+ knee reflexes 
bilaterally.  Pain and touch were within normal limits in the 
lower extremities.  Motor function was within normal limits 
in the lower extremities.  The diagnosis was chronic lumbar 
strain with degenerative disc disease and ongoing pain 
syndrome, degreased range of motion, but no evidence of 
sciatica.  

A February 2002 examination by Dr. Ronal Thoht of Slone 
Chiropractic Clinic showed the veteran was treated for 
injuries sustained in an automobile accident that occurred on 
February 2002.  Spasm and tenderness were noted, in pertinent 
part, along the thoracolumbar paraspinal regions.  Straight 
leg raising test did not seem to elicit any radicular signs.  
Thoracolumbar range of motion showed restricted flexion and 
rotation with discomfort noted when following through with 
all movements.  

Treatment records from Slone Chiropractic dated February 
through March 2002 show continued treatment with slow gradual 
improvement.  It was felt in March 2002 that the veteran was 
approaching maximum chiropractic improvement and was released 
from chiropractic care and was advised to continue with 
rehabilitation exercises and practice proper spinal hygiene.

VA treatment reports dated April to September 2002 show 
complaints of low back pain in April 2002 in which the 
veteran reported the pain came and went and was present most 
of the time.  He indicated the pain was sharp and was worse 
with prolonged standing.  He took Naproxen with some pain 
relief.  It was noted the veteran was involved in a motor 
vehicle accident a month ago.  

At an October 2002 VA examination, the veteran stated that 
his back pain had improved because he no longer did 
activities that he used to in the service.  Still he 
continued to have pain in his back every other day.  He 
reported that throughout the week, he only slept for two 
hours due to difficulty sleeping caused by back pain.  He 
developed spasms in his back and occasionally developed right 
lower extremity radicular symptoms.  He stated that the area 
around the right medial lower hamstring had a sharp pain as 
well as some numbness and tingling that occurred off and on.  
He denied similar left leg symptoms.  It was noted the 
veteran has had not epidural steroids and stated that his 
lumbar pain tended to fluctuate in severity throughout the 
day.  It tended to be aggravated by certain movements on 
repeated lifting or bending which he avoided.  The veteran 
reported using Naprosyn for relief of back pain and stated 
the back pain did not prevent him from carrying out most of 
his usual daily activities.  He reported that he had not lost 
any time from school due to incapacitating pain.

Neurological examination showed deep tendon reflexes were 1+ 
in the knees bilaterally; 2+ in the ankles.  There was normal 
sensation to pinprick and touch in the upper and lower 
extremities as well as in the trunk.  Motor function in the 
lower extremities revealed normal hip flexion and extension.  
On the gait and heel gait, the veteran had a very mild 
deficit in the right lower extremity.

Examination of the lumbar spine revealed L4-L5 tenderness.  
He also had tenderness to punch palpation over the left lower 
back.  He had a negative straight leg raising sign, although 
he reported discomfort in the left lower back on lifting the 
leg at 45 degrees on the left.  The right could be lifted to 
70 degrees without any symptoms.  The veteran protected his 
back to a moderate degree on getting up and sitting up from 
the examination table, and then when putting on and taking 
off his shoes.  There were no signs of radiculopathy.  

Range of motion study revealed flexion to 30 with pain; 
extension to 25 with pain; right and left lateral to 20 with 
pain; right rotation to 20 with pain; and left rotation to 30 
with pain.  The examiner noted range of motion being limited 
by pain as the major functional impact and there was no 
lumbar ankylosis.  Posture and gait were noted as normal.  

VA treatment records dated August 2003 to September 2004 show 
treatment for low back pain.  A May 2004 radiograph showed 
mild degenerative changes at L3 and evidence of degenerative 
disc disease at L5-S1.  A June 2004 computed tomography (CT) 
of the lumbar spine showed an asymmetric disc bulge at L5-S1 
which caused foraminal compromise on the left.  There was 
suggestion of disc herniation on the left.  Posterior spurs 
at L5-S1 projected into the spinal canal.  The lumbar 
vertebrae did not show any compression deformities.  

At an August 2004 VA examination, the veteran reported 
constant sharp, burning, sticking pain which traveled down 
the left leg.  The pain was relieved by Naprosyn and 
Flexeril.  At the time of pain he could function with 
medication.  He indicated sticking and sharp low back pain 
sometimes went down the left leg.  He indicated his condition 
did not cause incapacitation.  The veteran reported he could 
not bend properly and could not lift any thing heavy.  The 
condition did not result in any time lost from work.  

The examination showed the veteran's posture and gait were 
within normal limits.  He did not require an assistive device 
for ambulation.  Examination of the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  Muscle 
spasm was absent.  There was tenderness noted on examination 
of the lower lumbar spine.  There was a positive straight leg 
raising sign bilaterally.  Flexion was to 45 degrees with 
pain; extension was to 10 degrees with pain; bilateral 
flexion was to 15 degrees with pain; bilateral rotation was 
to 20 degrees with pain.  The examiner noted that range of 
motion of the spine was additionally limited by pain and pain 
had the major functional impact.  Spinal motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  There was no ankylosis of the spine.  
There were no signs of an intervertebral disc syndrome.

The peripherial nerve examination was within normal limits.  
Neurological examination of the lower extremities revealed 
motor function within normal limits; sensory function was 
abnormal with findings of loss of fine touch sensation in 
both feet; lower extremity reflexes revealed 2+ knee and 
ankle jerks bilaterally.  X-rays showed mild rotoscoliosis; 
otherwise negative lumbosacral spine.  

A September 2004 MRI of the lumbar spine conducted by 
Chesapeake Radiologists, showed a small to moderate L5-S1 
disc osteophyte complex centrally, left laterally, and 
extending into the left foramen.

July 2005 VA MRI of the lumbar spine showed status post left 
L5 laminotomy with underlying left epidural scarring and a 
mild focal bulging disc at the L5-S1 level; and mild 
degenerative disc disease at the levels of L1-L2.  

VA treatment records dated 2002 to 2006 show further 
treatment for recurrent low back pain.  

Social Security Administration records indicate that in March 
2004 the veteran's claim was denied for disability benefits; 
however, it was found that he had discogenic back pain and 
difficulty with bending and lifting.  The veteran initially 
requested a hearing with Social Security, but withdrew this 
request in August 2005.  The medical reports included in the 
Social Security file consist mainly of the veteran's 
treatment reports from the VA.

Criteria

By a rating decision dated July 2001, the veteran was granted 
service connection for intervertebral disc syndrome and 
assigned a 20 percent disability rating effective March 23, 
2000 under Diagnostic Code 5293.  A rating decision dated 
November 2002, increased this evaluation to 40 percent 
effective March 23, 2000.  This disability rating has 
remained in effect since that time.

While this appeal was pending the general rating criteria for 
spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by 
November 2002 and May 2006 supplemental statements of the 
case.  Accordingly, adjudication of his claim may go forward.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

A severe limitation of lumbar motion warranted a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
residuals of a vertebral fracture without spinal cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast) warranted a 60 percent rating.  In other cases with 
vertebral fracture, the rating was to be in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable vertebral body deformity.

Prior to September 23, 2002, the rating schedule for 
intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for a pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective on and after September 23, 2002).

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3): If an intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

New Regulations (effective on and after September 26, 2003).  

Under 38 C.F.R. § 4.71a (2006), a lumbar disorder such as 
that presented in this case is evaluated under the general 
formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Analysis

The clinical evidence prepared prior to September 26, 2003, 
did not demonstrate any significant neurological impairment 
which could even remotely be described as a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.; recurring attacks, 
with intermittent relief.  Further, at no time has 
unfavorable ankylosis of the lumbar spine ever been 
clinically manifested.  Consequently, even when any 
functional loss due to pain or incoordination is considered, 
see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), an 
evaluation in excess of 40 percent under Diagnostic Code 5293 
is not warranted.  

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). The August 2004 VA 
examination showed no medical evidence supporting a rating 
greater than 40 percent under Diagnostic Code 5293.  In this 
regard, the medical evidence did not show intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  At his 
August 2004 VA examination, the veteran reported that his 
condition did not cause incapacitation.  In addition, there 
was no medical evidence of ankylosis or vertebral fracture.  

The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 40 percent rating under the new criteria.  The 
August 2004 VA examination showed no objective evidence of 
radicular pain.  There was tenderness noted on the 
examination on the lower lumbar spine.  There was positive 
straight leg raising on the right and left.  Range of motion 
although limited by pain, was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
anklyosis of the spine and there were no objective signs of 
an intervertebral disc syndrome present.  As noted above, 
there was no medical evidence of incapacitating episodes.

When the service connected lumbar strain, status post L5-S1 
diskectomy with intermittent radicular symptoms is evaluated 
under the new rating criteria, no more than a 40 percent 
rating is warranted, as the medical evidence does not show 
that the veteran has unfavorable anklyosis of the entire 
thoracolumbar spine.

There is no evidence of sensory or motor peripheral 
neuropathy or lumbosacral radiculopathy.  Since the veteran 
has not been diagnosed with associated neurological 
conditions, separate evaluations are not warranted.

In light of the forgoing, the Board finds an increased rating 
for lumbar strain, status post L5-S1 diskectomy with 
intermittent radicular symptoms (low back disorder) is 
denied.

B.  Right and left knee patellofemoral syndrome

Background

At a June 2000 VA examination, the veteran reported pain in 
both knees on a near constant basis, with biweekly flare-ups 
which lasted two to three days and which were described as 
uncomfortable.  The veteran indicated that with overuse the 
pains got worse and whenever he was able to rest and relax, 
the pain was alleviated partially.  

The examination showed the veteran's posture and gait to be 
unremarkable.  Examination showed knee tenderness 
bilaterally.  There was no evidence of erythema, swelling, 
effusion, or instability.  Flexion was to 110 degrees 
secondary to pain on the right; and on the left flexion was 
to 90 degrees secondary to pain.  Extension was to 0 degrees 
bilaterally.  The examiner noted that range of motion of the 
knees was limited bilaterally by weakness to 90 degrees 
flexion on the right and 80 degrees of flexion on the left.  
The Drawer sign and McMurray sign were negative bilaterally.  
There was no evidence of additional limitation of range of 
motion of the knees secondary to pain, fatigue, weakness, or 
lack of endurance following repeated use.

The examiner noted there were no signs of abnormal weight 
bearing, such as calluses, corns, or breakdown.  There was 
normal function on standing and walking.  The veteran 
required no device for walking and gait was normal.  Motor 
function was within normal limits in the lower extremities.  
Bilateral knee x-rays were negative.  The diagnosis was 
chronic bilateral patellofemoral syndrome with ongoing pain, 
and decreased range of motion.

VA treatment records dated April to September 2002 show 
complaints and treatment for bilateral knee pain.  

At the October 2002 VA examination, the veteran reported no 
history of meniscal tear and no specific injury to the knees.  
There was no history of ligamentous injury, but gradually 
over the years, he reported pain in both knees which were 
equally affected.  He indicated he had severe pain whenever 
he climbed stairs or whenever he was kneeling.  He reported 
severe pain with squatting and needing to hold on to 
something when he was standing back up.  He has had no 
history of intra-articular steroids, arthroscopy, or surgery 
on his knees.  The veteran denied any locking or swelling.  
He reported having pain daily pain.  Still, he went to school 
and walked from his home from the bus station which this 
caused some discomfort.  Sitting more than half hour also 
caused discomfort.

He stated that the pain caused him to have loss of mobility.  
The veteran indicated that his knee conditions were not such 
as to require bed rest or treatment by a physician.  He 
stated that the pain that he developed was beneath his 
kneecaps.  He stated that in the past his right knee used to 
go out whenever he would lose feeling, but that he felt that 
this was related to the right sided sciatica that he had.  

Examination of the knees revealed no heat, redness, swelling, 
or effusion.  The left knee had range of motion from 0 to 110 
degrees with subjective and objective pain at 110 degrees.  
Right knee motion was from 0 to 125 degrees without pain.  
Extension was to 0 degrees without pain bilaterally.  The 
examiner noted that range of motion of the right knee 
impacted on by pain as the major functional impact.  The 
examiner opined that the veteran's right knee motion was his 
normal range of motion based on his weight.  The veteran had 
no ankylosis of the knees.  McMurray and Drawer tests were 
negative bilaterally.  He had negative patellar apprehension.  
There was no medial or lateral joint line tenderness or 
instability.  There was no recurrent subluxation, locking, or 
joint effusion.  He had no knee prosthesis.  Bilateral x-rays 
of the knees were negative.  

At an August 2004 VA examination, the veteran reported 
constant knee pain, but his condition did not cause 
incapacitation.  He was taking Naprosyn.  He had not had any 
prosthetic implants of the joint.  He indicated he could not 
go up steps.  His condition had not resulted in any time lost 
from work.  

The examination showed normal appearing knees.  Range of 
motion study showed flexion to 90 degrees with pain of the 
right knee; left knee flexion to 80 degrees with pain.  
Extension was to 0 degrees bilaterally with pain.  The 
examiner noted that bilaterally, range of motion was 
additionally limited by pain and pain had the major 
functional impact.  Range of motion bilaterally was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  The Drawer test bilaterally was within 
normal limits.  The McMurray test bilaterally was within 
normal limits.  

VA treatment records dated 2002 to 2006 shows that in 2004, 
the veteran complained of sharp, intermittent bilateral knee 
pain.  



Criteria

By a rating decision dated July 2001, the veteran was 
assigned 10 percent ratings for patellofemoral syndrome of 
the right and left knees by analogy to Diagnostic Code 5019 
for Bursitis.  These disability ratings have remained in 
effect since that time.

According to the Schedule, bursitis is to be evaluated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004; 69 Fed. Reg. 59990 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

It is neither contended nor shown that the veteran's service-
connected disabilities involve ankylosis of the knees 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or removal of semilunar cartilage 
(Diagnostic Code 5259).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.

Finally, a higher rating may be awarded based on functional 
loss due to pain, under 38 C.F.R. § 4.40, or based on 
weakness, fatigability or incoordination, pursuant to 38 
C.F.R. § 4.45.  DeLuca.

Analysis

The Board finds that the preponderance of the evidence is 
against an increased evaluation for either knee.  In this 
respect, no examination of record shows either slight 
instability of either knee, extension limited to 10 degrees, 
or flexion limited to 45 degrees.

While he had pain on extreme range of motion, even if the 
Board conceded that pain equated to an additional limitation 
of flexion and/or extension of several degrees, he would 
still need significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or 5261.  Such 
is not present in this case.  As noted, there is no objective 
evidence of instability with either knee.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Codes 5260, 5261, or 5257.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a; DeLuca.  This is true throughout the period 
of time during which his claim has been pending.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no objective 
evidence that knee pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by ratings 
assigned his knee disabilities.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the bilateral knee 
disabilities.  The claims are denied.

Finally, in reaching each of the foregoing decisions the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against this claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
lumbar strain, status post L5-S1 diskectomy with intermittent 
radicular symptoms is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


